Memorandum. The order of the Appellate Division should be affirmed, without costs.
On the merits see memorandum in companion appeal decided simultaneously herewith (Walsh v. Buildimg Dept. of City of N. Y., 34 N Y 2d 954). As to the individual petitioners, the denials of standing and aggrievement set up in the affirmative defense to the petition were never resolved at Special Term either by a hearing or a finding, and the issue was never pursued further in the Appellate Division. Moreover, the briefs refer to relevant matter before Special Term, but which was not made a part of the record on appeal. In this state of the case, it must be assumed that at least the individual petitioners had and have standing. In view of the present determination it is unnecessary to reach the issue of standing with respect to petitioner association.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur in memorandum; Judges Rabin, Stevens taking no part.
Order affirmed.